Citation Nr: 9914312	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO), which found that the appellant's spouse, who 
died in May 1978, had no recognized military service with the 
Armed Forces of the United States, and thus the appellant was 
not eligible for VA benefits.

The appellant testified at a hearing in this matter at the RO 
in Los Angeles, California, in August 1998, and a transcript 
is of record.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  As a threshold matter, one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The issue 
presented in this case is one of status -- that is, whether 
the appellant's spouse was a "veteran" as that term is 
defined by statute for VA purposes.  A "veteran" is defined 
as a "person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2); see also 38 C.F.R. § 3.1(d).  For purposes of 
determining entitlement to VA benefits, "service" is deemed 
to include a variety of Philippine military service.  38 
C.F.R. § 3.8.  However, such service is deemed to be "active 
service" only when certified by the Armed Forces of the 
United States as follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The governing statutory provisions of 38 U.S.C.A. § 1541 
(West 1991) provide that VA shall pay nonservice-connected 
death pension benefits to the surviving spouse of a veteran 
of a period of war who meets the service requirements of 
38 U.S.C.A. § 1521(j) (West 1991).  

As an additional matter, the Board notes that the proper 
standard for review for a "claim" previously disallowed due 
to basic ineligibility is on the merits.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that where an appellant 
has never attained the status of a "claimant," as when one 
has failed to submit any claim well-grounded or otherwise, 
there is no finally decided claim which can be reopened.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Therefore, the 
issue of entitlement to VA benefits on the merits is 
addressed in this decision.


Background and Analysis.  The appellant contends that she is 
eligible for VA benefits based on her spouse's military 
service in the Philippines during World War II.  Initially, 
the RO received the appellant's application for VA burial 
benefits in July 1978.  The appellant alleged in said 
application that her spouse served with the United States 
Armed Forces Far East (USAFFE) from December 1941 to April 
1946.  She reported that her spouse died in May 1978.

Pursuant to 38 C.F.R. § 3.203, the RO attempted to verify her 
spouse's alleged service by requesting certification from 
ARPERCEN.  In August 1978, ARPERCEN notified the RO that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  The RO 
notified the appellant of its denial of her claim for burial 
benefits in November 1978, and she did not appeal.  In May 
1997, the appellant submitted a claim for dependency and 
indemnity compensation (DIC).  In September 1997, the RO 
notified the appellant that her claim for DIC was denied, as 
based upon ARPERCEN's certification that her spouse had no 
qualifying military service.

During her August 1998 hearing, the appellant reiterated her 
contention that her spouse rendered active military service 
from December 1941 to April 1946.  She also testified 
concerning the documents she had previously submitted as 
evidence in support of her claim, including a certificate 
from the Philippine Armed Services purporting to establish 
that her spouse had served in the USAFFE.  Other documents 
submitted to establish her spouse's military service include 
a certificate indicating that her son had been enrolled in 
the University of San Agustin, located in the Philippines, 
and was "enjoying the benefit of the Philippine Veterans 
Administration Office;" a copy of a stock certificate 
indicating that the appellant's spouse had held one share of 
common stock in the Philippine Veterans Bank; and a 
Philippine Department of Finance document indicating that her 
spouse had received back-pay for military service.
 
In regard to the appellant's lay statements and the documents 
she has submitted in support of her claim, the Board finds 
that, because her statements and the documents do not comport 
with the requirements of 38 C.F.R. § 3.203(a), as set forth 
above, such evidence is not competent to establish that the 
appellant's spouse had active military service with the 
United States Armed Services.  Moreover, the Court has held 
that "VA is prohibited from finding, on any basis other than 
a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro, 2 Vet. App. at 532.  In addition, the Board 
notes that "service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant's spouse.  Inasmuch as the United States service 
department's certification of her spouse's service is binding 
on the VA, the Board concludes that the appellant's spouse is 
not considered a "veteran" for purposes of entitlement to 
VA benefits, and thus the appellant has not attained status 
as a claimant.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant has recently submitted into evidence a 
Certificate from the Philippine Armed Services, dated in 
March 1999, purporting to establish that her spouse had 
served in the USAFFE.  In a memorandum dated in April 1999, 
the RO noted that this document contained no new evidence 
which was different from that which had previously been sent 
to ARPERCEN.  Because the appellant has submitted no 
competent service department documents in support of her 
claim, or any further information different from that 
previously submitted to ARPERCEN that would warrant a request 
for re-certification, see Sarmiento, 7 Vet. App. 80, the 
Board finds that VA has fulfilled its duty under 38 C.F.R. 
§ 3.203(c). 

As a final matter, the Board notes that the proper course for 
the unsuccessful applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento, 7 Vet. App. at 85.  The 
appellant's proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).


ORDER

As the appellant's spouse did not have recognized military 
service, the benefit sought by the appellant on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

